Title: To Alexander Hamilton from John Rutledge, Junior, 10 January 1801
From: Rutledge, John, Jr.
To: Hamilton, Alexander



Washington January 10, 1801.
My dear Sir

I yesterday had the honor of receiving your favor of the fourth instant, & am justly sensible of the distinction conferred upon me by your confidence. My determination to support Mr Burr has been shaken by your communication, & I shall make, among those who with you are anxious to preserve the public order at this crisis, all the use of it that its seasonableness & value will enable me to do. Viewing Mr J & Mr B seperately, each appears improper for the presidency, but looking at them together, & comparatively, the federalists think their preferring Burr will be the least mischief they can do. His promotion will be prodigiously afflicting to the virginia faction, & must disjoint the party. If Mr Bs presidency be productive of evils, it will be very easy for us to excite jealousy respecting his motives & to get rid of him. Opposed by the virginia party it will be his interest to conciliate the federalists; & we are assured by a gentleman who lately had some conversation with Mr B on this subject that he is disposed to maintain & expand our systems. Should he attempt an usurpation he will endeavour to accomplish his ends in a bold manner & by the union of daring spirits—his project in such a shape cannot be very formidable, & those employed in the execution of it can very easily be made way with. Should Mr Jefferson be disposed to make (as he would term it,) an improvement, (& as we should deem it a subversion) of our Constitution, the attempt would be fatal to us, for he would begin by democratizing the people & end with throwing every thing into their hands. If the house of representatives was to vote on this all important subject under existing impressions, I believe, the termination would be as follows—So Carolina Delaware Connecticut Massachusetts Rhode Island & New Hampshire for Burr, & Georgia Kentuckey Tennasee Virginia No Carolina Pensylvania Jersey & New York for Mr Jefferson. Vermont would be divided, & Maryland is yet undecided. This is I believe the state of the present sentiment; but I will review my descision, & in doing so consider with due deliberation your very important observations on this eventful subject; & I shall also communicate them to a few of my friends, to whom I may shew them without being indiscreet. The public prints will have informed you how we have occupied ourselves here. Our house is at present discussing the judiciary bill which we hope very confidently to carry. It will greatly extend the judiciary power, & of course greatly widen the basis of government. We shall profit of our short lived majority & do as much good as we can before the end of this session. The Senate are hammering away at our french treaty. I am surprized & mortified that our Envoys signed it. It appears to me that they have done nothing on the real points of complaint—nay have done worse than nothing. One part of the treaty abandons all our rights, & the other part makes us the dupes of france in the game she means to play against the maritime power of england. Before this theory can be effected the armed neutrality must have 100 Ships of the line to convoy their merchantmen, or the english will search ’em. We lose our honor by restoring the Ships we have taken, & by doing so, perhaps, make an implicit acknowledgement of the injustice of our hostile operations, which will be brought against us in the future & frivolous negotiations into which we may enter for compensation.
Accept I pray of you, my dr General, the homage of my veneration & respect, & believe me to be
Yrs   very Sincerely

⟨John Rutledge⟩

 